                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 RANDY LEE RINDAHL,

                             Plaintiff,
        v.

 SCOTT WALKER, BRAD SCHIMEL,                                             ORDER
 JOHN DOE DOJ SECTION CHIEF,
 SARA LARSON, BETTY KRUSE, and                                        17-cv-445-jdp
 ANY AND ALL UNKNOWN
 PERSONNEL FOR THE DEPARTMENT OF
 JUSTICE STATE OF WISCONSIN,

                             Defendants.


       Plaintiff Randy Lee Rindahl, appearing pro se, is a state of South Dakota inmate. He

filed this lawsuit against various state of Wisconsin officials for harassing Rindahl’s family

members and reporting him as having a Wisconsin felony conviction when he did not. I

dismissed his original complaint because these two sets of allegations did not appear to have

anything to do with each other, and his allegations about a false felony conviction were too

vague to support any type of claim. See Dkt. 9.

       Rindahl voluntarily dismissed the case on June 15, 2018. Dkt. 33. In January 2018 he

filed a motion to reopen the case, a proposed amended complaint, a motion for preliminary

injunctive relief, and a motion for appointment of counsel. Rindahl alternatively asked for his

amended complaint to be opened in a new case. I denied all of Rindahl’s motions in a January

15, 2019 order. Dkt. 40. His proposed amended complaint expanded his allegations to include

new defendants, including South Dakota prison officials and executives from a South Dakota

telecommunications company. The new allegations violated Federal Rule of Civil Procedure 20

because he did not explain how all of the seemingly unrelated events were part of the same
series of series of transactions of occurrences. The court also did not have personal jurisdiction

over South Dakota prison officials for actions taking place in South Dakota.

         Now Rindahl has filed a motion for reconsideration of my January 15 order. Dkt. 40. I

take him to be saying that because he voluntarily dismissed his case, he has the right to bring

his claims again later. That is true, but any complaint he files must still comply with federal

jurisdiction and pleading rules. Because the complaint he seeks to pursue violates these rules,

he cannot attempt to reopen this case, and there is no reason for me to consider it under a new

case number. So I will deny his motion for reconsideration.

          Rindahl remains free to file a brand-new lawsuit in this court, but the case will go

nowhere if it has the same problems as the other pleadings he has filed in this court. So if he

chooses to file a new case, he should make sure to submit a complaint that is limited to one set

of events. He will also have to make sure that he is suing defendants that can be sued in this

court.



                                            ORDER

         IT IS ORDERED that plaintiff Randy Lee Rindahl’s motion for reconsideration of the

court’s January 15, 2019 order, Dkt. 40, is DENIED.

         Entered February 15, 2019.

                                             BY THE COURT:

                                             /s/
                                             ________________________________________
                                             JAMES D. PETERSON
                                             District Judge




                                                2
